DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 4, 2021.  Claims 1-8 and 11 have been cancelled.  Claims 17-21 have been newly added.  Thus, claims 9, 10 and 12-21 are pending.  Claims 9, 14 and 15 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 12-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP1122136B1 to Brambilla et al. (hereinafter “Brambilla”).
Claims 9, 10, 12-16 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brambilla.
With respect to independent claims 9, 14 and 15, Brambilla discloses activating at least one restraint unit for restraining at least one occupant of the vehicle in response to an identification of an imminent triggering of the emergency braking function, using at least one sensor signal of at least one sensor of the vehicle (see page 3:  In Fig. 1, the situation of emergency braking or panic braking is shown before a critical driving condition, wherein the retention of the occupants is carried out according to a known from the prior art method. The course of the force S over the time t is shown.); and 
triggering the emergency braking function when the restraint unit was activated and/or while the restraint unit is being activated (see page 3 and 4:  In an emergency stop, by the driver or even with the help of a brake assistant or an automatic brake is triggered, the reversible belt tensioner is activated and a force level S1, as shown in Fig. 1, driven. This level of force corresponds to one example by Try predetermined holding force S1 of an average Occupants. Holding the occupant thus already takes place to one Time before the accident.  This means, then, that in an emergency stop, by a corresponding operation of the accelerator pedal and / or the brake pedal and by detecting an object with anticipatory Sensor or triggered by the brake assist, the belt tensioner is activated and a force level S2 (see Fig. 2) is driven. The sensor can, for example, here measure the distance and the relative speed or too calculate so that the force S2 on the distance and the relative speed depends.), 
wherein the method further comprises ascertaining, using the at least one sensor signal used for activating the at least one restraint unit, a presumable accident severity and/or a position of the occupant and/or a mass of the occupant, and wherein the restraint unit is activated in the activating step as a function of the ascertained presumable accident severity and/or the 
With respect to dependent claim 10, Brambilla discloses wherein, in the activating, the restraint unit is activated to tighten a seat belt of the occupant and/or to adjust a seat of the occupant (see page  4:  Particularly preferably, the switching takes place from the higher one Force level S2 to the lower power level S3 for the motion calculation of the occupant by means of combination of parameters, Belt force, occupant position, vehicle deceleration and / or belt path measurement and motion measurement of the drive or characteristic values (Current, power) of the drive. With this combination of parameters switching can be done very precisely at the moment in which the inmate is actually in the retired Position is located.  Switching from a higher to a lower level of force takes place according to a further preferred embodiment the invention by drive data, such as the direction of rotation, for example the electric motor, the power consumption and / or power consumption of the drive.  It has generally been shown that the belt tightening at each Vehicle seat preferably separately. It means that the respective parameters, such as weight and position, of each Occupants to be determined separately.  By determining critical driving situations and / or with Help of a forward-looking sensor can be a triggering criterion for belt tensioners are derived.).  
Brambilla discloses wherein, in the activating, the restraint unit is activated with delay and/or in an accelerated manner as a function of the presumable accident severity (see page 4: In contrast to this already known from the prior art and commonly used today in the inventive method for restraining an occupant on a vehicle seat the occupant upon detection of a critical driving condition by means of a belt tensioner with a certain force S2 - as shown schematically in Fig. 2 - pulled into the vehicle seat and then in a retracted Position held with a holding force S3 on the vehicle seat. The holding force S3 is chosen lower on the occupant as the force S2 used to retract the occupant becomes.  It is particularly advantageous in the method according to the invention, when the forces, i. the holding power and the force to Retracting the occupant to the respective weight of the occupant be adjusted. The belt forces can be particularly advantageous also to the belt guide, i. adapted the seating position become.).  
With respect to dependent claim 13, Brambilla discloses identifying the imminent triggering of the emergency braking function, using the sensor signal, the sensor signal representing a signal generated by a surroundings sensor for detecting the surroundings of the vehicle and/or by a vehicle sensor for detecting an instantaneous driving state of the vehicle (see pages 4-5:  By determining critical driving situations and / or with Help of a forward-looking sensor can be a triggering criterion for belt tensioners are derived.  This means, then, that in an emergency stop, by a corresponding operation of the accelerator pedal and / or the brake pedal and by detecting an object with anticipatory Sensor or triggered by the brake assist, the belt tensioner is activated and a force level S2 (see Fig. 2) is driven. The sensor can, for example, here measure the distance and the relative speed or too calculate so that the force S2 on the distance and the relative speed depends. With reference to FIG. 3, the application of the invention Described method with the predictive sensor, by means of a critical driving condition can be detected and depending on the direction of movement of the own vehicle, by steering angle, airspeed, 
With respect to dependent claim 16, Brambilla discloses wherein, in the activating, the restraint unit is activated to tighten a seat belt of the occupant and/or to adjust a seat of the occupant (see page 4:  It has generally been shown that the belt tightening at each Vehicle seat preferably separately. It means that the respective parameters, such as weight and position, of each Occupants to be determined separately.  By determining critical driving situations and / or with Help of a forward-looking sensor can be a triggering criterion for belt tensioners are derived.).  
With respect to dependent claim 19, Brambilla discloses wherein in the ascertaining step, the presumable accident severity is ascertained using the at least one sensor signal used for activating the at least one restraint unit, and the restraint unit is activated in the activating step as a function of the ascertained presumable accident severity (see page  4:  In contrast to this already known from the prior art and commonly used today in the inventive method for restraining an occupant on a vehicle seat the occupant upon detection of a critical driving condition by means of a belt tensioner with a certain force S2 - as shown schematically in Fig. 2 - pulled into the vehicle seat and then in a retracted Position held with a holding force S3 on the vehicle seat. The holding force S3 is chosen lower on the occupant as the force S2 used to retract the occupant becomes.  By determining critical driving situations and / or with Help of a forward-looking sensor can be a triggering criterion for belt tensioners are derived.  Advantageously, in the method according to the invention, the critical vehicle condition is monitored by monitoring the steering angle, distance to an object, relative speed, vehicle deceleration, yaw angle, speed, acceleration, airspeed, steering angle, strong direction changes, μ jump, lateral acceleration, wheel speed and / or inclination angle or any combination of these parameters.).  
With respect to dependent claim 20, Brambilla discloses wherein in the ascertaining step, the position of the occupant is ascertained using the at least one sensor signal used for activating 
With respect to dependent claim 21, Brambilla discloses wherein in the ascertaining step, the mass of the occupant is ascertained using the at least one sensor signal used for activating the at least one restraint unit, and the restraint unit is activated in the activating step as a function of the ascertained mass of the occupant (see page 4:  In addition, it could be provided with the aid of weight recognition to determine the weight of the occupant and that Strength S for heavier inmates to a higher level S12 or lower to a lower level S11 at light Lower occupants. It is particularly advantageous in the method according to the invention, when the forces, i. the holding power and the force to Retracting the occupant to the respective weight of the occupant be adjusted. The belt forces can be particularly advantageous also to the belt guide, i. adapted the seating position become.  This means, as shown in FIG Presence of weight sensors on or at the vehicle seat the respective force level S2 or S3, i.e. holding force and retraction force, with heavy occupants raised accordingly (on S22) or lowered (on S21) can be so as to be next to an optimal one Fuse to ensure maximum comfort of the occupant.).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE102016123967 to Kim et al. (hereinafter “Kim”).
With respect to dependent claim 17, Kim does not explicitly disclose wherein, in the activating step, the at least one restraint device is activated in such a way that vehicle occupants are fixed in a defined position before the emergency braking function is triggered.
Kim discloses a control device for determining, and correspondingly applying, a full brake, a full brake profile, and / or an airbag deployment scheme according to the vehicle occupant occupancy information, the vehicle occupant type information, and / or whether the vehicle occupant has a seat (s) safety belt is closed, if a collision is possible, and complete retraction / tightening of the seatbelt of the vehicle occupant before full braking after partial braking (see   paragraph [0007]).
It would have been obvious to one skilled in the art at the time of the invention to combine the retraction and tightening of the seat belt of Kim with the safety restraint of Brambilla in order to provide an effective system for significantly preventing forward movement and avoiding injuries to occupants.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application No. GB 2382802A to Woodley.  
With respect to dependent claim 18, Woodley does not explicitly disclose wherein, in the activating step, the at least one restraint device is activated in accordance with a distance between (i) the at least one occupant and (ii) a steering wheel or dashboard. 
Woodley discloses an example in which a husband has a body mass of80Kg and a wife 50Kg respectively, if they were both in a 20 mph collision with a lamppost the displacement of the seatbelt would be less for the wife due to her lower inertia, consequently her deceleration would be greater than his. This is because she applies a smaller force to the seatbelt and thus it stretches less, but if you could vary the overall stiffness of the seatbelt you could reduce the seatbelt stiffness for her lower body mass and thus increase the displacement for her, hence she would experience a lower deceleration and force reducing her injuries or chances of death in extreme impacts. The same theory applies to the velocity of a collision and the distance the driver is from the steering wheel, that is to say seat position. My invention therefore optimises the overall seatbelt stiffness for different body masses, collision velocities, and seat position of the occupant.  Overall stiffness of the seatbelt is inversely proportional to the distance the occupant is from the steering wheel or dashboard (see abstract and page 4).
It would have been obvious to one skilled in the art at the time of the invention to combine the retraction and tightening of the seat belt of Woodley with the safety restraint of Brambilla in order to provide an effective system that assesses the distance between the occupant and the steering wheel or dashboard for significantly preventing forward movement distance of occupant during restraint to avoid injuries to occupants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661